Fourth Court of Appeals
                            San Antonio, Texas
                                 JUDGMENT
                               No. 04-15-00162-CR

                         Manuel Balderas GONZALEZ,
                                  Appellant

                                        v.

                              The STATE of Texas,
                                    Appellee

           From the 437th Judicial District Court, Bexar County, Texas
                         Trial Court No. 2014CR6806
                 Honorable Lori I. Valenzuela, Judge Presiding

BEFORE CHIEF JUSTICE MARION, JUSTICE CHAPA, AND JUSTICE PULLIAM

 In accordance with this court’s opinion of this date, this appeal is DISMISSED.

 It is ORDERED that the mandate issue immediately.

 SIGNED May 6, 2015.


                                         _________________________________
                                         Luz Elena D. Chapa, Justice